SUAREZ, C.J.
Appellant Jamie Javier Costa-Pardell appeals an amended final judgment on his foxmer wife’s petition for payment of past-due child support. We affirm. The trial court did not abuse its discretion in finding that the general master’s report and recommendation was supported by competent substantial evidence and was not clearly erroneous in its application of the law. Lascaibar v. Lascaibar, 156 So.3d 547, 549 n.1 (Fla. 3d DCA 2015); Cerase v. Dewhurst, 935 So.2d 575, 578 (Fla. 3d DCA *2592006); Robinson v. Robinson, 980 So.2d 360, 361 (Fla. 3d DCA 2006).
Affirmed.